Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2020 has been entered.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 7, and 9-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katznelson (US-6,150,911). Katznelson is a reference of the record (see IDS dated 03/25/2021)

Claim No
Claim feature
Prior art
Katznelson (US-6,150,911)
1
An apparatus for providing a Bo magnetic field for a magnetic
resonance imaging system, the apparatus comprising:

at least one first Bo magnet configured to produce a first magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system, the at least one first Bo magnet
comprising a first plurality of permanent magnet rings including three concentric rings at least two
of which have respective different heights, wherein neighboring rings among the three concentric rings are separated from each other by a respective gap; and

a yoke configured to capture and direct at least some magnetic flux generated by the at least one first Bo magnet to increase a magnetic flux density within an imaging region, the yoke
comprising:



a first plate comprising ferromagnetic material and coupled to the at least one first Bo magnet;











First Bo magnet (40).

Three concentric rings (40a, 40b, 40, 40c).
The three concentric rings (40a, 40b 40c) are separated by respective gaps and rings have different heights, as claimed.








Yoke (48, 50, 60).

Yoke is constructed for providing increased magnetic flux (“magnetic field strength”) within the imaging region (54), see abstract. 
 

First plate (60). 
From comparing Fig. 13 with Fig. 7, it can be said that outer casing 60 in Fig. 7 can be ferromagnetic because the similar items 246A and 246B are described to be ferromagnetic (col. 15, lin.67 in Katznelson). Alternatively, the embodiment in Fig. 13 can be used against instant claim 1.


Frame (48, 50). The items 48, 50 are described to be made from ferromagnetic material.
2
The apparatus of claim l, wherein each of the first plurality of permanent magnet rings has a respective different height.

See Fig. 7.
3
The apparatus of claim l, further comprising at least one second Bo
magnet configured to produce a second magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system, the at least one first Bo magnet comprising a second plurality of permanent magnet rings including three concentric rings at least two of which have respective different heights.

Second Bo magnet (42).
4
The apparatus of claim 3, wherein each of the second plurality of permanent magnet rings has a respective different height.

See Fig. 7.
5
The apparatus of claim 3, wherein the at least one first Bo magnet and the at least one second Bo magnet are arranged relative to one another so that an imaging region is provided there
between, and wherein the different heights of the first plurality of permanent magnet rings and the
different heights of the second plurality of permanent magnet rings are selected to obtain a first level of magnetic field homogeneity within a first field of view in the imaging region that is smaller than a second level of magnetic field homogeneity in the first field of view that would be obtained with an arrangement of the first plurality of permanent magnet rings having equal heights and the second plurality of permanent magnet rings having equal heights.

Claim 5 is met by Katznelson because in Katznelson height difference is used to improve uniformity or homogeneity.




7
The apparatus of claim 3,

a first field of view having a first volume and a first magnetic field homogeneity, and wherein the first volume is greater than a second volume of a second field of view having the first magnetic field homogeneity that would be obtained if heights of the first plurality of permanent magnet rings were equal and heights of the second plurality of permanent magnet rings were equal.


9
The apparatus of claim l, wherein the first plurality of permanent magnet rings is concentric about a common center.

See common center (common axis 56, in Katznelson).
10
The apparatus of claim 9, wherein the first plurality of permanent magnet rings comprises a first permanent magnet ring closer to the common center than a second permanent magnet ring, and wherein a first height of permanent magnet segments in the first permanent magnet ring is smaller than a second height of permanent magnet segments in the second permanent magnet ring.

Height of first permanent magnet ring (40c) is smaller than height of 4second permanent magnet ring (40a). Also see Fig. 8 where rings having different heights are shown.
11
The apparatus of claim 10, wherein the first plurality of permanent magnet rings comprises a third permanent magnet ring farther from the common center than the second permanent magnet ring, and wherein a third height of permanent magnet segments in the third permanent magnet ring is greater than the second height of the permanent magnet segments in the second permanent magnet ring.


12
The apparatus of claim 11, wherein the first plurality of permanent magnet rings comprises a fourth permanent magnet ring farther from the common center than the third permanent magnet ring, and wherein a fourth height of permanent magnet segments in the fourth permanent magnet ring is greater than the third height of permanent magnet segments in the third permanent magnet ring.

See Fig. 8.
13
The apparatus of claim 10, wherein multiple permanent magnet segments in the first permanent magnet ring have the first height, and wherein multiple permanent magnet segments in the second permanent magnet ring have the second height.

Rings 40c and 40a are segmented and segments in 40c has different height than segments in 40a.
14
The apparatus of claim 10, wherein each of the permanent magnet segments in the first permanent magnet ring have the first height, and wherein each of the permanent magnet segments in the second permanent magnet ring have the second height.

Ring 40c and 40a are segmented and segments in 40c has different height than segments in 40a.
15
The apparatus of claim 10, wherein the permanent magnet segments in the first permanent magnet ring comprise circular arc segments.

Similar to second permanent ring (40a as shown in Fig. 11) first permanent magnet ring (40c) has circular arc segments. 
16
The apparatus of claim 10, wherein the permanent magnet segments in the first permanent magnet ring comprise rectangular blocks.

Similar to second permanent ring (40a as shown in Fig. 11) first permanent magnet ring (40c) has substantially rectangular segments when viewed from the center of the circle.
17
The apparatus of claim 10, wherein the permanent magnet segments in the first permanent magnet ring comprise trapezoidal blocks.
Similar to second permanent ring (40a as shown in Fig. 11) first permanent magnet ring (40c) has substantially trapezoidal segments when viewed from the top of the circle.
18
The apparatus of claim 3, wherein the second plurality of permanent magnet rings is concentric about a common center.

Common center (common axis 56, in Katznelson).

The apparatus of claim 18, wherein the first plurality of permanent magnet rings and the second plurality of permanent magnet rings have a same number of rings such that each
permanent magnet ring in the first plurality of permanent magnet rings has a corresponding permanent magnet ring in the second plurality of permanent magnet rings, and wherein each pair of corresponding permanent magnet rings have permanent magnet segments of a same height.
First plurality of magnet rings (40) and second plurality of magnet rings (42) are symmetric about the axial line 64 cf. Fig. 7. So the claim features are met by Katznelson.






Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Katznelson (US-6,150,911) in view of Poole (US-2018/0143274-A1).
	 	As to claim 20, Katznelson discloses an apparatus of claim 3. However, Katznelson does not disclose an apparatus of claim 3. However, Katznelson is silent regarding features of claim 20 where it is stated  “the at least one first Bo magnet and the at least one second Bo magnet contribute to the Bo magnetic field for the magnetic 
	Even though Katznelson lacks the feature claimed in the instant claim 20, such feature is known in the pertinent art. For example, Poole discloses an apparatus similar to that found in Katznelson and it further discloses that Bo magnetic field strength can be the range less than or equal to 0.1 T and more than or equal to 50 mT, cf. ¶ [0149].
For this range of Bo field strength the apparatus can be made portable and it can transported to locations where diagnostic help is needed.
	It would have been obvious to a person having ordinary skill in the art to modify Katznelson to have Bo field in the range claimed as taught by Poole so that the MRI system can be made portable and transported to locations where diagnostic help is needed.  

Allowable Subject Matter
Claims 6, 8, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852